Title: From Alexander Hamilton to William Edgar, 17 January 1793
From: Hamilton, Alexander
To: Edgar, William



Philadelphia Jany 17.1793
Sir

This will be handed you by General Hull, whom I have charged with a Commission to be executed in Upper Canada, that is the contracting for supplies for an Indian Treaty expected to be held at Au Glaise the Ensuing Spring. I wish him to be possessed of Letters of Introduction to respectable Merchants of the Country to which he is going and believing that no one can answer this purpose better than yourself & Mr. Macombe I take the liberty to ask the favour of you both to do it. I do not write to Mr. Macombe but I will be obliged to you to mention the subject to him & my request. With much esteem & regard
I am Dr sir   Your Obed servant

A Hamilton
Wm. Edgar Esqr

